Citation Nr: 0105875	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected morphea, mid right 
abdomen.

2.  Entitlement to service connection for degenerative joint 
disease, left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision, in pertinent 
part, granted service connection for morphea, mid right 
abdomen, and assigned thereto an initial disability 
evaluation of 10 percent, effective July 1, 1997.  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal of the rating assigned.

During the course of this appeal, the appellant filed 
additional claims seeking service connection for degenerative 
joint disease of the knees.  In May 1999, the RO in Chicago, 
Illinois, issued a rating decision that granted service 
connection for degenerative joint disease, right knee, and 
assigned thereto a noncompensable (0 percent) initial 
disability evaluation.  That rating decision also denied 
service connection for degenerative joint disease, left knee.  
Following this decision, the appellant filed a timely notice 
of disagreement and substantive appeal pertaining to the RO's 
denial of service connection for degenerative joint disease, 
left knee.

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991).  



REMAND

I. Original Rating Awards - Fenderson v. West 

The Board notes that it has recharacterized the appellant's 
claim involving the initial disability evaluation assigned to 
his service-connected morphea, mid right abdomen, in order to 
comply with the opinion by the United States Court of Appeals 
for Veterans Claims (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was." Fenderson, at 126, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

In this case, the appellant contends that he is entitled to a 
higher initial disability evaluation for his service-
connected morphea, mid right abdomen.  Similar to Fenderson, 
the RO identified this issue merely as the proper evaluation 
of this condition, rather than as a disagreement with the 
original rating award.  

Under these circumstances, the RO should readjudicate the 
appellant's claim of entitlement to an initial disability 
evaluation in excess of 10 percent for service-connected 
morphea, mid right abdomen. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

II.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

III.  Need for Additional Evidence to be Obtained

At his hearing before the Board, the appellant testified that 
he was receiving treatment for his service-connected morphea 
of the mid right abdomen from: 
(1) Dr. Wolfe in Troy, Illinois, and (2) Scott Air Force Base 
Hospital.

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him for his degenerative joint 
disease, left knee, and service-connected morphea, mid right 
abdomen, since his discharge from active duty service.  
Thereafter, the RO should make an attempt to obtain all 
records not currently in the appellant's claims files. See 
38 U.S.C.A. § 5103A(c) (2000); Pollard v. Brown, 6 Vet. App. 
11 (1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street).  

IV.  Need for an Additional Medical Examination

	a. Service-Connected Morphea, Mid Right Abdomen

After a thorough review of the appellant's claims file, the 
Board concludes that there is insufficient information and 
detail from which to ascertain the current severity of the 
appellant's service-connected morphea, mid right abdomen.

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  

In this case, the appellant's most recent VA examination of 
the skin was conducted in November 1998.  Since that time, 
the appellant has alleged a significant increase in the 
severity of his service-connected morphea, mid right abdomen.  
In particular, the appellant has testified that this 
condition is effecting the underlying muscles of his abdomen.  
The Board further notes that the appellant has alleged 
receiving additional treatment since his prior examination.  
Thus, the Board concludes that an additional VA examination 
to determine the current severity of the appellant's service-
connected morphea, mid right abdomen is needed. 

b. Degenerative Joint Disease, Left Knee

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the claim as indicated herein, the RO should 
consider whether an advisory opinion is needed in this matter 
to examine the relationship, if any, between the appellant's 
inservice treatment of the left knee and any current left 
knee disorder he may have pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers (including heath care 
facilities) who have treated him for his 
degenerative joint disease, left knee, 
and service-connected morphea, mid right 
abdomen, since his discharge from active 
duty service.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured. If, after conducting a search, 
the RO is unable to obtain the 
appellant's service medical records, the 
RO should clearly certify this in the 
appellant's claims file.

2.  The RO should then scheduled the 
appellant for the appropriate VA 
examination(s) to identify all 
manifestations of his service-connected 
morphia, mid right abdomen.  If possible, 
these examination(s) should be conducted 
at the VA medical center in St. Louis, 
Missouri.  The examiner(s) should 
specifically note all symptoms reported 
by the appellant and indicate whether 
those symptoms/conditions are 
manifestations of his service-connected 
morphia, mid right abdomen.  
In particular, the examiner(s) should 
provide detailed information regarding 
any "functional loss" resulting from 
this condition. See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2000).
The claims folder and a copy of this 
remand are to be made available to the 
examiner(s) prior to the examination(s), 
and the examiner(s) is asked to indicate 
that he or she has reviewed the claims 
folder.  All indicated testing, including 
any specialized examinations, deemed 
necessary should be conducted.

3.  The RO should consider whether an 
advisory opinion is needed in this matter 
to examine the relationship, if any, 
between the appellant's inservice 
treatment of the left knee and any current 
left knee disorder he may have, pursuant 
to the newly enacted 38 U.S.C.A. § 5103A 
(2000).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then readjudicate the 
appellant's claims for: (1) entitlement to 
an increased initial disability evaluation 
in excess of 10 percent for service-
connected morphea, mid right abdomen; and 
(2) entitlement to service connection for 
degenerative joint disease, left knee. See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


